     Case 2:19-cv-01324-JAM-KJN Document 67 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL GREEN,                                      No. 2:19-cv-1324 JAM KJN P
12                       Plaintiff,                      ORDER
13            v.
14    J. LINK,
15                       Defendant.
16

17          Plaintiff appears pro se and in forma pauperis in this civil rights action under 42 U.S.C.

18   § 1983. On September 2, 2020, the undersigned deferred consideration of plaintiff’s July 30,

19   2020 motion for summary judgment, and granted defendants an extension of time to file an

20   opposition. However, since that order issued, plaintiff has filed two requests for judicial notice in

21   conjunction with his motion.

22          Local Rule 230(l) contemplates the filing of a motion, an opposition, and a reply. Id.

23   Plaintiff is advised that he is not permitted to file supportive documents long after he filed his

24   motion. If plaintiff’s motion was prematurely filed, he may withdraw the motion and resubmit it,

25   complete with all briefing and requests for judicial notice in support thereof, any time prior to the

26   expiration of the dispositive motions deadline of March 9, 2021. Because plaintiff’s requests

27   were not submitted along with his motion for summary judgment, his requests are denied without

28   prejudice. Plaintiff is advised that his motion for summary judgment must be complete and
                                                        1
     Case 2:19-cv-01324-JAM-KJN Document 67 Filed 09/29/20 Page 2 of 2

 1   submitted together. If plaintiff continues to submit documents in support of his motion for

 2   summary judgment, the court may, sua sponte, dismiss the motion without prejudice and require

 3   plaintiff to file one motion that contains all of his arguments and documents in support thereof.

 4             Accordingly, IT IS HEREBY ORDERED that plaintiff’s requests (ECF Nos. 65, 66) are

 5   denied without prejudice.

 6   Dated: September 29, 2020

 7

 8

 9   /gree1324.rjn

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
